Case 2:17-cv-09105-SRC-CLW Document 573 Filed 02/24/20 Page 1 of 2 PageID: 18130




             Arnold B. Calmann
               (973) 645‐4828
              abc@saiber.com

                                          February 24, 2020

  VIA ELECTRONIC FILING

  Honorable Stanley R. Chesler, U.S.D.J.
  U.S. District Court for the District of New Jersey
  Martin Luther King Jr. Bldg. & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07101

         Re:     Sanofi-Aventis U.S. LLC, et al. v. Mylan GmbH, et al.
                 Civil Action No. 2:17-cv-09105-SRC-CLW

  Dear Judge Chesler:

          We, along with Wilson Sonsini Goodrich & Rosati, represent Defendants in the above
  matter. Because Sanofi has asserted it would be entitled to an injunction under 35 U.S.C.
  §271(e)(4)(A) (ECF No. 561 at 4-5), in the unlikely event that Sanofi’s request for relief needs to
  be considered, we respectfully submit that it is imperative for the Court to be informed of
  substantial obstacles with respect to Sanofi’s assertions. For these reasons, Defendants’
  February 12, 2020 letter (ECF No. 567) respectfully requested an opportunity to fully brief for
  the Court any injunction-related issues, if it were to become necessary, and Defendants reiterate
  their request here.

          A prime example of why this is important is provided by the recent First Circuit Court of
  Appeals decision in an antitrust suit filed against Sanofi concerning Lantus SoloSTAR.
  Specifically, the First Circuit held that Sanofi’s listing of a device patent in the Orange Book for
  Lantus SoloSTAR—which patent was originally asserted in this case—was improper, potentially
  subjecting Sanofi to antitrust liability. In re: Lantus Direct Purchaser Antitrust Litigation, No.
  18-2086, 2020 U.S. App. LEXIS 4565 (1st Cir. Feb. 13, 2020) (“Lantus Antitrust”). A copy of
  the decision is attached as Exhibit A for the Court’s convenience.

          Briefly, plaintiffs in Lantus Antitrust allege Sanofi restricted competition in the insulin
  glargine market by improperly listing patents in the Orange Book to “extend[] its monopoly” by
  “delaying competition” and allowing Sanofi to maintain “inflated prices.” Ex. A at *9. The First
  Circuit reversed the district court’s grant of Sanofi’s motion to dismiss after conducting a
  detailed analysis of U.S. Patent No. 8,556,864 (“’864 patent”)—which is analogous to the ’844
  patent at issue here—and the FDA’s Orange Book listing regulations. The First Circuit
  concluded that because the ’864 patent does not “claim the drug,” let alone even “mention
Case 2:17-cv-09105-SRC-CLW Document 573 Filed 02/24/20 Page 2 of 2 PageID: 18131


  Hon. Stanley R. Chesler, U.S.D.J.
  February 24, 2020
  Page 2



  insulin glargine or the Lantus SoloSTAR at any point,” Sanofi’s listing of the patent in the
  Orange Book was improper. Id. at *8, *13-14, *17-18, *19. Because the same analysis is
  applicable to the ’844 patent, Sanofi’s contention that the ’844 patent “is properly listed in the
  Orange Book” (ECF No. 561 at 5) is certainly subject to challenge, and the First Circuit’s
  decision provides yet another reason (in addition to non-infringement and invalidity) why Sanofi
  is not entitled to any injunctive relief under §271(e)(4)(A).

         We thank the Court for its consideration and assistance in this matter.




                                                       Arnold B. Calmann



  cc: All Counsel of Record (by CM/ECF)
